                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                               No. 5:14-cr-00121-B0-1


UNITED STATES OF AMERICA,                      )
                                               )
                      v.                       )               ORDER
                                               )
RICHARD KIRK MAYNOR                            )


       On February 1, 2018, Richard Kirk Maynor ("Maynor"), a federal inmate at F.C.I. Butner,

filed pro se a letter stating that, although he successfully completed the Residential Drug Abuse

Treatment Program, his "halfway house time has been taken" away through "no fault of [his] own."

See [D.E. 61].

       Liberally construed, this letter appears to allege that the Bureau of Prisons improperly denied

Maynor a sentence reduction to which he was entitled under 18 U.S.C. § 3621(e)(2)(B). If Maynor

has exhausted his available administrative remedies, this claim may properly be raised by filing a

petition for a writ of habeas corpus under 28 U.S.C. § 2241. See United States v. Little, 392 F.3d

671, 679 (4th Cir. 2004) (noting a federal prisoner's "request for sentencing credit is properly

brought under§ 2241"); McClung v. Shearin, 90 F. App'x 444, 445 (4th Cir. 2004) (per curiam)

("Federal prisoners must exhaust their administrative remedies prior to filing§ 2241 petitions.").

       Accordingly, the court DIRECTS the clerk to send Maynor the requisite paperwork for filing

a section 2241 habeas petition.

       SO ORDERED. This           .J   day of February 2019.


                                                                  ~ ,\>ill~.....,.,,,,.
                                                               TERRENCE W. BOYLE
